OFFICE      OF THE AlTORNEY     GENERAL   OF TEXAS
                                     AUSTIN




Eonorabla  n. 8. Coualw,  Boorotary
Toxar Slate Boerd cf Phumaop
Inoumnoo   Building
LkllU8, Texas




Jllll*
upoa
3-t      PI    rol3ou8t




         in addition to the tla.4 rupuind  to graduate
         from aohool or oollaga of phannaoy,  clnd lrolu-
         sir4 o? the portion 0r tha year lp nt in ltt4 nd-
      6no4      et echo01 or co?lspz,            shnll   hrre     had    at Iccist
      on4       of pmctlcal sx~wlanoe
             year                           in rstall phtw-
      ~laop under the direct 8~psr~f810n     of a regirtcred
      plxmno:zt, whtoh oxpnrlence       shall be prlnclp4lly
      work      dlreotly        reletad    tc eelllng    d-rug        a::d ~oln~nts,
      otniipoual~lg cf phamaaeutlcal   prcpuretlons end
      ghyeiolannr prcscriptlons, and kcaplr;(J cf rccordo
      nna xklnfl rcporte   mqArod    u&or the Z.tatc ma
      Federal 8tatutcc; knd to obtain a lfoensa shill
      ~555      a tJ3orcrtloal          and praatloul    ex~lnatlon               mtle-
      faotory       tc   ttia    3mrd     of Fhcrrooy    .   .   .”

            Tour que8tlon   lr whathal or not mm    over the age
oi nlnsteen ad    under tmmty-one     v&ooe dlaabli~tle5  of E:lnorlty
hate lb&aily heon rsmovud in eooor@ccc4      with 2s );rcvi4lons of
Art10108   5921-?5923,,R4rls4d Civil Ctritute8, 1925, my    tak4
4xamirmtion   for rsgistratlon   a5 a licensed pharmol8t    not-
rlthotund$ngth4    r4‘equfrxnent ttft an applloant   bs not 1444
than tmnty-ono    year0 of ace.
            A lluila r queatlon wa8 before thle do&nrtmrt           wh4n
w4 ha& for ooiteider5tica Opinion Wo. O-1389.         It CpDOSr4d
that S4otlon 14 of GeUteto Bill Ho. 15, oh. 460, i&am 44th
L4g. 2nd c. o., p. 1905, provided that "it shell           hs unlawful
for cuy pea-non rho 1s unaor th4 4g4 of twenty-one          y4ar5 to
drlv4 a 5wtor v4hiol.r rhll4 In ~184 a8 a aohool bu8 ior th4
transportation     of pup118 to and from rchool . . . a Thor4
w   hold that th4 Xsglslcture      lntondcd  8uoh lot a8 5 rar4ty
maasurb for ohlldr4n rldlng school SIMCS~ that Artic345 StZl-
5923, w(Iro maotea for the pux7ose of enabling a minor to
transoot hla own bwin485        and mak8 vclld contrarota.       V4
polnt4a out thut     prov~alonn   for the r5novrtl of a alaor*
dimablUtler w4r4 not lntondvd to srfa~ot m45our45           enaotca
by the Legislature     for th4 pub110 saroty.

            For preol0sly  the              211cI4ma&on   W4 au5t         IiOldand
you ara   n8p~otfully   advlmd               thut the   proosdum          set forth
la utiolor  f592149t3, ~?rovlCiy tot the moval     of a
mlnor'o tllsabllltle8 wa8 not lntandsd to supplant suoh r4-
:ionorsble “:. Ii. Gcuolna,     patqe 3
         1




 ~ulrenonte     ma in Ax-tic10  45420,    Vermn’s    huotated      Civil
ztntutos,      thet an c!rpliotint rcr llca:~se as. a rofilstered
phemaciat       bo mt    lasa t%n    twonty-one    yc~r~i of age.     The
mnlie8t       purpooe or tte LeglBlature       13 pusblng tho ,,ot re-
gulatingttc        practice of phemeoy       in thla atiito was to go-
teat the pbllo        health.     Taxue ?Iiancaoautloal       .uo'n Y.
Dcohy       (C. ,'. A. 1036) 90 E. P;. (ZC) 32fL        In the interest
Of pub110 8afcty it FlWVlded that a~plloo:lta be not leas
than twenty-one       year8 of we.       That roqulremnt        1s not mt
by minors      although their disabilities        of minority    have been
renotsd.

           li~oordingly, you are adrisld    t&t   applicanta  for
lloensa aa.rogl~tcmd     pharaaoiat   under the aa* or twcnty-
one should not be ps=ltted      by the Texas &rd     of ?hurmcy
to take sxar?lnatloh &though     thm disabilities   of Elnorlty
of such f3ppliCiClt6 hZvr been rercoved.




                                          BY%QUi?~q
                                                          Walter 33. Koah
                                                                Ussletant
                                                      -